Citation Nr: 0706326	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-23 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as secondary to herbicide exposure. 

2.  Whether new and material evidence has been received to 
reopen a claim to service connection for venereal disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to February 
1966.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which in pertinent part, denied service 
connection for diabetes mellitus, claimed as secondary to 
herbicide exposure, and from a November 2004, RO decision 
that found that new and material evidence had not been 
submitted to reopen a claim for service connection for 
venereal disease. 

In March 2005, the veteran presented testimony at a 
videoconference hearing before the undersigned.  A transcript 
of this hearing is associated with the claims folder. 

In September 2005, the Board remanded the claim for service 
connection for diabetes mellitus for further development.  
The Board also noted that while a statement of the case had 
been issued on the venereal disease claim, the veteran had 
not yet filed a substantive appeal and that issue had not 
been certified as being on appeal. 

In June 2005, the RO received a VA Form 9, substantive 
appeal, with regard to the venereal disease issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Since June 2006, when the veteran's case was returned to the 
Board he has submitted evidence pertinent to the diabetes 
mellitus claim.  The Board does not have authority to 
consider this additional evidence in the first instance 
without a waiver of RO or agency of original jurisdiction 
(AOJ) consideration.  38 C.F.R. § 20.1304 (2006).  In 
November 2006, the Board asked the veteran whether he wished 
to waive initial consideration by the AOJ.  Later that month 
he responded that he wished to have his case remanded to the 
AOJ for initial consideration of the newly received evidence. 

In his June 2005 substantive appeal regarding the venereal 
disease issue, the veteran indicated that he desired a 
hearing at a local VA office before a member or members of 
the Board.  He has not yet been afforded a hearing on this 
issue.  He is entitled to such a hearing.  38 C.F.R. 
§ 20.700(a) (2006).

To date, the veteran has not been afforded this hearing as 
one has not been scheduled.  The veteran's hearing request 
therefore remains pending.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should readjudicate the issue 
of entitlement to service connection for 
diabetes mellitus.  If the claim remains 
denied it should issue a supplemental 
statement of the case considering all 
pertinent evidence received since the 
April 2006 supplemental statement of the 
case. 

2.  The AOJ should schedule the veteran 
for a hearing before a Veterans Law Judge 
at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


